Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of November 1, 2015 (the “Employment Agreement”),
by and between Sanderson Farms, Inc., a Mississippi corporation (the “Company”),
and D. Michael Cockrell (the “Executive”).

WHEREAS, the Executive possesses skills, experience and knowledge that are of
significant value to the Company;

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the parties
hereto agree as follows:

Section 1. Employment.

1.1. Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on the date set
forth above and ending on the termination of the Executive’s employment in
accordance with Section 3 hereof (the “Term”).

1.2. Title; Duties; Place of Performance. During the Term, the Executive shall
serve as Treasurer and Chief Financial Officer of the Company and such other
positions as an officer or director of the Company and such Affiliates of the
Company as the Executive and the board of directors of the Company (the “Board”)
or an appropriate committee thereof shall mutually agree from time to time. In
such positions, the Executive shall perform such duties, functions and
responsibilities during the Term as directed by the Board and shall operate
within the guidelines, plans or policies as may be established or approved by
the Company from time to time. The Executive’s principal places of employment
during the Term shall be Laurel, Mississippi, except for reasonable travel as
required in connection with the business and affairs of the Company.

1.3. Outside Affairs. During the Term, the Executive shall devote such time,
attention, and diligence to the business and affairs of the Company as are
necessary to the satisfactory performance of his duties to the Company, and
shall conform to and comply with the lawful and reasonable directions and
instructions given to him by the Board, consistent with Paragraph 1.2 hereof.
During the Term, the Executive shall use his best efforts to promote and serve
the interests of the Company . Notwithstanding this Paragraph, the Executive may
during the Term: (i) engage in charitable and community activities and
(ii) manage personal and family investments and affairs, in each case so long as
such activities do not violate the terms of this Employment Agreement or
interfere with the satisfactory performance of his duties hereunder. In
addition, without limiting the generality of the foregoing, during the Term the
Executive shall not serve on the boards of directors of any for-profit entity
without the prior consent of the Board or an appropriate committee thereof.

 

1



--------------------------------------------------------------------------------

Section 2. Compensation.

2.1. Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary at an initial annual
rate of Six Hundred Four Thousand Five Hundred Thirty-Six Dollars ($604,536.00),
payable with the same frequency and on the same basis that the Company normally
makes salary payments to other executive personnel of the Company (the “Base
Salary”). The Compensation Committee of the Board (the “Compensation Committee”)
shall review and reassess the Base Salary at least annually and may elect to
change it, subject to Paragraph 3.2 hereof. Any resolution of the Compensation
Committee changing the Base Salary shall automatically amend and be incorporated
into this Employment Agreement.

2.2. Annual Bonus. The Executive shall be entitled to any cash bonus award
payable to him in accordance with any bonus award program adopted by the
Compensation Committee.

2.3. Benefits. During the Term, the Executive shall be eligible to participate
in the health insurance, retirement and other perquisites and benefits of the
Company as in effect from time to time.

2.4. Vacation and Sick Pay. The Executive will be entitled to paid vacation and
sick leave during the Term in accordance with the terms and conditions of the
Company’s vacation and sick leave policies as in effect from time to time.

2.5. Holidays. The Executive shall be entitled to all paid holidays given to the
Company’s executive employees in accordance with Company policy.

2.6. Business and Entertainment Expenses. The Company shall promptly pay or
reimburse the Executive for all reasonable business out-of-pocket expenses that
the Executive incurs during the Term in performing his duties under this
Employment Agreement, upon presentation of documentation and in accordance with
the expense reimbursement policy of the Company in effect from time to time.
With respect to any such payment or reimbursement that would otherwise
constitute a deferral of compensation within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
the payment or reimbursement will be made no later than the 15th day of the
third month following the later of the end of the calendar year or the end of
the Company’s fiscal year in which the expense was incurred.

2.7. Indemnification. To the maximum extent permitted by applicable law and the
Company’s Articles of Incorporation, as amended, and Bylaws, the Company shall
indemnify the Executive for losses or damages incurred by the Executive as a
result of all causes of action arising against him from the Executive’s
performance of duties for the benefit of the Company. The Executive shall be
covered under any directors’ and officers’ insurance that the Company maintains
for its directors and other officers in the same manner and on the same basis as
the Company’s directors and other officers.

2.8. Supplemental Disability Plan. The Executive is hereby designated a
“Participant” pursuant to Section 1.6 of the Sanderson Farms, Inc. Supplemental
Disability Plan effective September 1, 2008.

 

2



--------------------------------------------------------------------------------

Section 3. Employment Termination.

3.1. Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term, and the Executive may voluntarily
terminate his employment for any reason during the Term, in each case (other
than a termination by the Company for Cause) at any time upon not less than 30
days’ notice to the other party specifying the reason therefor, if applicable to
the termination. Such notice may not be given until any other notice required by
Paragraph 3.2(a) or (b) has been given. The Executive’s employment shall
automatically and immediately terminate upon the Executive’s death. Upon the
termination of the Executive’s employment with the Company for any reason, the
Executive shall be entitled to any Base Salary earned but unpaid through the
date of termination, any accrued but unpaid benefits, and any unreimbursed
expenses in accordance with Paragraph 2.6 hereof (collectively, the “Accrued
Amounts”). If the Executive’s employment terminates due to his death, the
Company shall pay the Accrued Amounts to his designated beneficiary (such
beneficiary to be designated in writing by the Executive, or in the absence of a
separate written designation, such beneficiary shall be Executive’s spouse or,
if there is no spouse, his estate), and shall also pay to such beneficiary the
Executive’s Base Salary at the rate in effect on the date of his death according
to the Company’s regular payroll schedule from the date of his death until the
first anniversary thereof. Nothing in this Agreement shall entitle the Executive
to the Severance Payments and other benefits provided for in Paragraph 3.2 if
his employment terminates due to his death, disability or retirement.

3.2. Termination by the Company Other Than For Cause or Poor Performance; Change
in Control; Termination by the Executive for Good Reason. If (i) prior to a
Change in Control, the Executive’s employment is terminated by the Company
during the Term other than for Cause or Poor Performance, (ii) simultaneously
with or after a Change in Control, the Executive’s employment is terminated by
the Company other than for Cause, or (iii) the Executive resigns for Good Reason
within 30 days following the deadline set forth in Paragraph 3.2(a)(C) by which
the Company must cure the Resignation Condition (the “Cure Deadline”), then in
addition to the Accrued Amounts the Executive shall be entitled to the following
payments and benefits: (a) an amount equal to two times the Executive’s annual
Base Salary in effect at the time of termination, and (b) an amount equal to two
times fifty percent of the maximum bonus opportunity available to the Executive
(had the Executive’s employment not terminated) under any bonus award program in
effect for the fiscal year in which termination occurs (based on the bonus plan
(if any) in effect for that year) (the payments provided for in clauses (a) and
(b) are referred to as the “Severance Payments”) and (c) the continuation, on
the same terms as an active employee, of medical benefits the Executive would
otherwise be eligible to receive as an active employee of the Company for
twenty-four (24) months or, if earlier, until such time as the Executive becomes
eligible for substantially similar medical benefits from a subsequent employer.
The Severance Payments shall be payable in a lump sum in immediately available
funds as soon as practicable following the Executive’s termination or
resignation, but in any event no later than the 45th day after the termination
of the Executive’s employment. Notwithstanding the preceding sentence, if
payment of the Severance Payments as aforesaid would cause the imposition of an
excise tax on all or any part of the Severance Payments pursuant to Section 409A
of the Code, then payment of all or such part of the Severance

 

3



--------------------------------------------------------------------------------

Payments shall be delayed or advanced to the earliest practicable date that
avoids the imposition of such excise tax. The Company’s obligations to make the
Severance Payments and provide the benefits described in clause (c) above shall
be conditioned upon: (i) the Executive’s continued compliance with his
obligations under Section 4 of this Employment Agreement and (ii) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
release of claims arising in connection with the Executive’s employment and
termination of employment with the Company and its Affiliates (the “Release”)
substantially in the form attached hereto as Exhibit A. Notwithstanding any
other provision of this Employment Agreement to the contrary, the Executive
acknowledges and agrees that any and all Severance Payments to which the
Executive is entitled under this Section 3 are conditioned upon and subject to
the Executive’s execution of the Release becoming effective by the 90th day
following the Executive’s separation from service. Such payments will commence
the day following the date the Release becomes effective, provided that if the
90 day period spans two calendar years, the payments will commence in the second
calendar year. In the event that the Executive breaches any of the covenants set
forth in Section 4 of this Employment Agreement, the Executive will immediately
return to the Company any portion of the Severance Payments that has been paid
to the Executive pursuant to this Section 3 and Executive’s entitlement to
continued medical benefits shall immediately cease.

For purposes of this Employment Agreement:

(a) “Good Reason” shall mean (A) one of the following (each, a “Resignation
Condition”) has occurred: (i) a material breach by the Company of any of the
covenants in this Employment Agreement, (ii) any reduction in the Executive’s
Base Salary or target bonus opportunity, other than a reduction that is part of
a salary and bonus opportunity reduction program affecting senior executives of
the Company generally, (iii) the relocation of the Executive’s principal place
of employment, without the Executive’s consent, that would increase the
Executive’s one-way commute by more than 40 miles, (iv) assignment of duties or
responsibilities inappropriate for an executive officer, except as a result of
the Executive’s Disability or ill health, or (v) after a Change in Control, the
alteration of the Executive’s position in a way that significantly changes his
status, offices, reporting requirements, authority, daily routine or
responsibilities as they existed before the Change in Control, whether or not
the Executive’s title and location remain the same, which results in a material
diminution in such position; (B) the Executive has given the Company written
notice of the occurrence of the Resignation Condition within 30 days after the
Resignation Condition occurred; and (C) the Company has not cured the
Resignation Condition by the date that is 30 days after receiving the notice
from the Executive required by clause (B) of this Paragraph.

(b) “Cause” means (1) any conviction of, or plea of guilty or nolo contendere to
(x) any felony (except for vehicular-related felonies, other than vehicular
manslaughter or vehicular homicide) or (y) any crime (whether or not a felony)
involving dishonesty, fraud, or breach of fiduciary duty; (2) willful misconduct
by the Executive; (3) failure or refusal, other than by reason of Disability or
ill health, to perform faithfully and diligently the usual and customary duties
of his employment; (4) failure or refusal to comply with the reasonable
policies, standards and regulations of the Company which, from time to time, may
be established and disseminated; (5) a material breach by the Executive of any
terms related to his employment in any applicable agreement; or (6) the
Executive engaging in any Prohibited Activity (as defined below);

 

4



--------------------------------------------------------------------------------

provided that the conduct described in clauses (2) through (5) shall not
constitute Cause unless the Company has provided the Executive with written
notice of such conduct and the Executive has failed to cure such conduct within
five business days of receiving such notice. Following a Change in Control, the
duties of the Executive’s employment and policies, standards and regulations of
the Company referred to in Paragraphs 3.2(b)(3) and (4) above shall not be more
onerous than those in place before the Change in Control.

(c) As used in this Employment Agreement, conduct is “cured” if, within the
applicable time period, its effect is reversed, to the extent it is capable of
being reversed, and the conduct ceases to continue; provided, however, that
conduct shall be deemed to be unable to be “cured” if such conduct has had or
would have, individually or in the aggregate, a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(d) “Prohibited Activity” means engaging in conduct proscribed by Section 4.

(e) “Poor Performance” means the failure by the Executive to perform the duties
of his office to the satisfaction of the Board or the Chief Executive Officer of
the Company as approved by the Board. Poor performance shall be exclusively
determined by the Board or the Chief Executive Officer as approved by the Board.

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(1) The acquisition (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with the
Company) by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50 percent of the
then outstanding shares of common stock of the Company; or

(2) Approval by the stockholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or approval by the Board of the acquisition by the Company
of assets of another corporation (each of the foregoing, a “Business
Combination”), in each case, unless, following such Business Combination, the
individuals and entities who were the beneficial owners, respectively, of the
outstanding common stock of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50 percent of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation surviving or
resulting from such Business Combination (or of a corporation which as a result
of such transaction controls the Company or owns all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the common stock of the Company; or

 

5



--------------------------------------------------------------------------------

(3) individuals who, as of the date of this Employment Agreement, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(4) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(g) “Disability” has such meaning as determined by the Board from time to time.

3.3. Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive payments due the Executive
upon a termination of his employment under this Employment Agreement.

3.4. Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be deemed to
have resigned, as of the date of such termination, from all positions he then
holds as an officer, director, employee and member of the Board (and any
committee thereof) and the boards of all of its subsidiaries.

3.5. Cooperation. Following the termination of the Executive’s employment with
the Company for any reason, the Executive agrees to reasonably cooperate with
the Company upon reasonable request of the Board and to be reasonably available
to the Company with respect to matters arising out of the Executive’s services
to the Company and its subsidiaries. The Company shall reimburse the Executive
for expenses reasonably incurred by him in connection with such matters as
agreed by the Executive and the Board.

3.6. Section 409A. Notwithstanding the foregoing provisions of this Employment
Agreement, if as of the date of termination of the Executive’s employment, he is
a “specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on such date of termination), amounts or benefits that are deferred
compensation subject to Section 409A of the Code, as determined in the
reasonable discretion of the Company, that would otherwise be payable or
provided during the six-month period immediately following termination (other
than the Accrued Amounts), shall instead be paid or provided, with interest on
any delayed payment at the prime lending rate prevailing at such time, as
published in the Wall Street Journal, on the first business day after the date
that is six months following Executive’s “separation from service” within the
meaning of Section 409A of the Code (or, if earlier, the Executive’s date of
death).

3.7. Golden Parachute Excise Tax Provisions. In the event it is determined that
any payment or benefit (within the meaning of Section 280G(B)(2)) of the Code to
the Executive or

 

6



--------------------------------------------------------------------------------

for his benefit paid or payable or distributed to or distributable pursuant to
the terms of this Employment Agreement or otherwise in connection with, or
arising out of, his employment (“Termination Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Golden Parachute Excise Tax”), then the total Termination
Payments shall be reduced to the extent the payment of such amounts would no
longer cause any portion of the Executive’s total termination benefits to
constitute an “excess” parachute payment under Section 280G of the Code and by
reason of such excess parachute payment the Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if the Executive (or the
Executive’s tax advisor) determines that the after-tax value of the termination
benefits calculated with the foregoing restriction exceeds that calculated
without the foregoing restriction. Except as otherwise expressly provided
herein, all determinations under this Paragraph 3.7 shall be made at the expense
of the Company by a nationally recognized public accounting or consulting firm
selected by the Company and subject to the approval of Executive, which approval
shall not be unreasonably withheld. Such determination shall be binding upon
Executive and the Company.

3.8. Company Withholding. Notwithstanding anything contained in this Agreement
to the contrary, in the event that, according to the determination of the
Executive or his advisor pursuant to Paragraph 3.7 hereof, a Golden Parachute
Excise Tax will be imposed on any Termination Payment or Payments, the Company
shall pay to the applicable government taxing authorities as Golden Parachute
Excise Tax withholding, the amount of the Golden Parachute Excise Tax that the
Company has actually withheld from the Termination Payment or Payments.

Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.

4.1. Definitions. For purposes of this Agreement, the following terms shall have
the meaning ascribed to them:

(a) “Look Back Period” shall mean the two (2) years preceding the termination of
Executive’s employment by Company, whatever the cause;

(b) “Restricted Enterprise” shall mean any person or entity engaged, directly or
indirectly, in (or intends or proposes to engage in, or has been organized for
the purpose of engaging in) any aspect of operations substantially similar to
those engaged in by the Company during the Look Back Period. The parties
understand, that at the time of signing, the Company is engaged in the
production, processing, marketing and distribution of fresh and frozen chicken
and other prepared chicken items;

(c) “Restriction Period” shall mean the period during Executive’s employment
(whether during the Term or thereafter) and the two (2) years following the
termination of Executive’s employment with the Company, whatever the cause;

(d) “Potential Customer” shall mean a person or business the Executive solicited
on behalf of the Company or its Affiliates or about whom the Executive gained
Confidential Information during the Look Back Period and who has not
conclusively decided not to do business with the Company at the time of
enforcement;

 

7



--------------------------------------------------------------------------------

(e) “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Exchange Act), sister companies or
divisions, subsidiaries, parents, purchasers, or assignees.

4.2. The Company. The Company will give Executive Confidential Information, as
defined below, and the opportunity to develop goodwill with the Company’s
customers. The parties intend that the protective covenants in this Section 4 to
be ancillary to the Company’s promises and obligations under this Paragraph 4.2.
The parties further intend that Company’s promises constitute a positive
contract and that a court construe Company’s promises and Executive’s
obligations as creating bi-lateral obligations.

4.3. Unauthorized Disclosure. “Confidential Information,” as defined herein,
means legally-protectable information relating to the affairs of the Company
and/or its Affiliates that is maintained as confidential by the Company, and
that is not authorized for disclosure to the public, including, without
limitation; technical information, ideas, know-how and intellectual property;
business and marketing plans and proposals; research and development;
strategies; customer and supplier lists and information; software; product,
pricing and cost information; promotions; development; financing; expansion
plans; business policies and practices of the Company and its Affiliates ; and
information about the business affairs of third parties (including, but not
limited to, customers) that such third parties provided to Company in
confidence. Confidential Information includes trade secrets, but a piece of
information need not qualify as a trade secret in order to be protected. The
Executive agrees that at all times during the Executive’s employment with the
Company and thereafter, the Executive shall not disclose, communicate, or
furnish to any other person any Confidential Information except for Permitted
Disclosures; or use for the Executive’s or any other person’s account any
Confidential Information except for Permitted Disclosures. Provided, however,
that if a time limitation on this restriction is required in order for it to be
enforceable, then this restriction shall be limited to a period of three
(3) years following the termination of Executive’s employment (whatever the
cause) for any Confidential Information that does not qualify as a trade secret.
For trade secrets, this restriction shall extend as long as the information
continues to qualify as a trade secret. Upon termination of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other product, material, data or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in his
possession, custody or control (whether in electronic, “hard” or other format).
“Permitted Disclosure” means the disclosure of Confidential Information that
(i) is made with the prior written consent of the Company, (ii) is required to
be disclosed by law or legal process (of which Executive shall have given as
much advance written notice to the Company as is practicable under the
circumstances), or (iii) is made in the course of the Executive’s employment
with the Company, but only to the extent the Executive reasonably deems such
disclosure necessary or appropriate to perform the Executive’s responsibilities
on behalf of the Company or otherwise advance the interests of the Company.
Notwithstanding anything herein to the contrary, nothing in this Employment
Agreement shall (i)

 

8



--------------------------------------------------------------------------------

prohibit the Executive from making reports of possible violations of federal law
or regulations to any governmental agency or entity in accordance with the
provisions of and the rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulations, or (ii) require
notification or prior approval by the Company of any reporting described in
clause (i).

4.4. Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the Company’s
agreement to provide Confidential Information and the ability to develop
goodwill to the Executive (as set forth in Paragraph 4.2), the Executive agrees
that the Executive shall not, during the Restriction Period, anywhere in the
United States, provide services that are the same or substantially similar to
those Executive performed for the Company during the Look Back Period or which
will probably or inevitably result in the use or disclosure of Company’s
Confidential Information to any Restricted Enterprise; provided, that in no
event shall ownership of two percent (2%) or less of the outstanding securities
of any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Paragraph 4.4, so long as the Executive does not have, or exercise, any rights
to manage or operate the business of such issuer other than rights generally
held by all stockholders; and provided further, that the covenant contained in
this Paragraph 4.4 shall not apply if the Company terminates the Executive’s
employment for Poor Performance. During the Restriction Period, upon request of
the Company, the Executive shall notify the Company of the Executive’s
then-current employment status.

4.5. Non-Solicitation of Employees. During the Restriction Period, the Executive
shall not, other than on behalf of the Company, solicit or assist any person to
solicit for employment or hire any person who is, or within four months prior to
the date of such solicitation or hire was, a director, officer or employee of
the Company or any of its subsidiaries, provided that this Paragraph 4.5 shall
not apply to solicitation of a person who responds to general advertising.

4.6. Non-Solicitation of Customers. During the Restriction Period, the Executive
shall not, on behalf of himself or any other person;

(a) Call upon any of the customers or clients of the Company or its Affiliates
or any Potential Customer for the purpose of soliciting or providing any product
or service that competes or could compete with any product or service provided
by the Company or its Affiliates,

(b) Divert or take away, or attempt to take away any of the customers, clients,
or patrons of the Company or its Affiliates; or

(c) Encourage any of the customers, clients, or patrons of the Company or its
Affiliates to cease doing business with the Company.

 

9



--------------------------------------------------------------------------------

4.7. Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Executive is in breach of any of Paragraphs 4.4,
4.5, or 4.6 hereof.

4.8. Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 4
unenforceable, the other provisions of this Section 4 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration and/or size. The
parties further authorize a court of competent jurisdiction to reduce or
otherwise modify the scope of activities restrained by Section 4 should the
provisions of this Agreement be deemed overly broad in the scope of activities
restrained by them.

4.9. Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return to the Company any Severance Payments paid pursuant to
Paragraph 3.2. One Thousand Dollars ($1,000.00) is the agreed amount for the
bond to be posted if an injunction is sought by Company to enforce the
restrictions in this Agreement on Executive. The terms of this Paragraph 4.9
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including, without limitation, the recovery
of damages from the Executive. The Executive and the Company further agree that
the provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its Affiliates because of
the Executive’s access to Confidential Information and his material
participation in the operation of such businesses.

4.10. Notice and Early Resolution Conference. During the Restriction Period,
Executive will give Company written notice at least thirty (30) days prior to
going to work for a Restricted Enterprise, will provide Company with a
description of the duties and activities of the new position, and will
participate in a mediation or in-person conference if requested to do so by
Company within thirty days of such a request in order to help avoid unnecessary
legal disputes.

4.11. Resolution of Rights Regarding Confidential Information and Goodwill.
Executive has received Confidential Information and/or developed business
goodwill with customers through, or in the course of, past association with
Company or an Affiliate. The nature and scope of restrictions, necessary to
protect the parties’ interests related to these past events, is unresolved. The
parties agree that an important purpose of this Agreement is to resolve such
uncertainties and to settle such disputes and provide a set of predictable
boundaries upon which they may rely to avoid future disputes over what jobs or
conduct will result in misappropriation of Confidential Information, conversion
of customer goodwill, or similar irreparable harm. To settle and dispose of any
dispute regarding these issues, Executive agrees not to sue or otherwise pursue
a legal action to avoid the agreed-upon restrictions in the Agreement.

 

10



--------------------------------------------------------------------------------

4.12. State-Specific Modifications.

(a) Georgia. If, notwithstanding the Mississippi choice of law provision,
Georgia law is deemed to apply, then: (1) The Non-Competition Provision in
Paragraph 4.4 shall be rewritten as follows: Executive agrees that during the
Restriction Period, Executive shall not, anywhere in the United States, provide
managerial services or serve in a managerial position for any enterprise devoted
to the production, processing, marketing and distribution of fresh and frozen
chicken and other prepared chicken items, other than the Company and its
Affiliates; (2) the Non-Solicitation of Customers provision in Paragraph 4.6
shall be rewritten as follows: Executive agrees that during the Restriction
Period, Executive will not, in any way, directly or indirectly, solicit, divert,
or take away, or attempt to solicit, divert or take away, Company customers that
Executive solicited while he was employed with Company, to sell to such customer
any product that Company provides at the time Executive signs this Agreement;
unless an authorized Company officer gives Executive written permission to do
so. The parties agree this restriction is inherently reasonable because it is
limited to the places or locations where the customer is doing business at the
time; (3) The tolling provision in Paragraph 4.7 shall not apply; (4) the
covenant not to sue in Paragraph 4.11 shall not apply; and (5) the jury trial
waiver in Paragraph 7.4(b) shall not apply.

(b) Louisiana. If, notwithstanding the Mississippi choice of law provision,
Louisiana law is deemed to apply, then the provisions of Paragraphs 4.4 and 4.6
shall be limited within the state of Louisiana to the parishes identified on
Appendix “A”, attached hereto and incorporated herein for all purposes.
Provided, however, that nothing in Agreement may be construed to prohibit the
enforcement of Paragraphs 4.4 and 4.6 in accordance with their terms in states
outside of Louisiana.

(c) North Carolina. If, notwithstanding the Mississippi choice of law provision,
North Carolina law is deemed to apply, then the jury trial waiver in Paragraph
7.4(b) shall not apply.

Section 5. Representation. The Executive represents and warrants that (i) he is
not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Employment Agreement and
(ii) he is not otherwise unable to enter into and fully perform his obligations
under this Employment Agreement.

Section 6. Withholding; Taxes. All amounts paid to the Executive under this
Employment Agreement during or following the Term shall be subject to
withholding and other employment taxes imposed by applicable law. The Executive
shall be solely responsible for the payment of all taxes relating to the payment
or provision of any amounts or benefits paid to the Executive hereunder or
otherwise.

 

11



--------------------------------------------------------------------------------

Section 7. Miscellaneous.

7.1. Amendments and Waivers. This Employment Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the parties hereto; provided, that the
observance of any provision of this Employment Agreement may be waived in
writing by the party that will lose the benefit of such provision as a result of
such waiver. The waiver by any party hereto of a breach of any provision of this
Employment Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach, except as otherwise explicitly provided for in such waiver. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. This Employment Agreement may be
amended from time to time with the consent of the Executive, which shall not be
unreasonably withheld, as may be necessary or appropriate to avoid adverse tax
consequences to the Executive under Section 409A of the Code.

7.2. Assignment. This Employment Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by the Executive in violation hereof shall be null and void. The
Agreement will inure to the benefit of Company’s Affiliates without need of any
further authorization or agreement from Executive. Except as may be expressly
provided herein, nothing in this Employment Agreement shall confer upon any
person not a party to this Employment Agreement, or the legal representatives of
such person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Employment Agreement.

7.3. Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Employment
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

(a) If to the Executive, to the most recent home address that the Company
maintains in its records for the Executive,

(b) If to the Company, to:

Sanderson Farms, Inc.

127 Flynt Road

Laurel, Mississippi 39443

Attention:    Chief Executive Officer

Facsimile:   (601) 426-1461

Telephone:  (601) 649-4030

 

12



--------------------------------------------------------------------------------

(c) With a copy to:

Brunini, Grantham, Grower & Hewes, PLLC

190 E. Capitol Street, Suite 100

Jackson, Mississippi 39201

Attention:   Walter S. Weems

Facsimile:   (601) 960-6902

and

Fishman Haygood Phelps

    Walmsley Willis & Swanson, L.L.P.

201 St. Charles Avenue

46th Floor

New Orleans, Louisiana 70170

Attention:   Louis Y. Fishman

Facsimile:  (504) 310-0255

Any party may change its facsimile number or its address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other parties hereto notice in the manner then set forth.

7.4. Governing Law; Forum.

(a) Governing Law. This Employment Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the state of Mississippi, without giving effect to the
conflicts of law principles thereof.

(b) Forum. Each of the parties hereto: (i) agrees that the exclusive venue for
any legal action arising from this Agreement shall be the Chancery Court for
Jones County, Mississippi or the United States District Court for the Southern
District of Mississippi; (ii) consents to submit itself to the personal
jurisdiction of the courts of the State of Mississippi (the “Specified Courts”)
in the event any dispute arises out of this Employment Agreement; (iii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court; (iv) agrees that it will not bring
any action relating to this Employment Agreement or any of the transactions
contemplated by this Employment Agreement in any court other than the Specified
Courts; and (v) to the fullest extent permitted by law, consents to service
being made through the notice procedures set forth in Paragraph 7.3. Each party
hereto hereby agrees that, to the fullest extent permitted by law, service of
any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Paragraph 7.3 shall be effective service of
process for any suit or proceeding in connection with this Employment Agreement
or the transactions contemplated hereby. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS EMPLOYMENT AGREEMENT OR THE ACTIONS OF THE PARTIES HERETO IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

 

13



--------------------------------------------------------------------------------

7.5. Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Employment Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Employment Agreement in that
jurisdiction or the validity or enforceability of this Employment Agreement,
including that provision or portion of any provision, in any other jurisdiction.
In addition, should a court determine that any provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, is not reasonable or valid, either in period of time, geographical area,
or otherwise, the parties hereto agree that such provision should be interpreted
and enforced to the maximum extent which such court deems reasonable or valid.

7.6. Entire Agreement. From and after the date hereof, this Employment Agreement
constitutes the entire agreement between the parties, and supersedes all prior
representations, agreements and understandings (including any prior course of
dealings), both written and oral, between the parties with respect to the
subject matter hereof and thereof, and specifically supersedes that certain
Employment Agreement executed by the parties on September 15, 2009.

7.7. Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

7.8. Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

7.9. General Interpretive Principles. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Employment Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof. Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include”,
“includes” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.

7.10. Mutual Nondisparagement. Executive agrees that following the termination
of his employment, whatever the cause, he will not make any disparaging
statements about the Company or any statements designed to damage the reputation
of the Company. The Company agrees that, following the termination of
Executive’s employment, whatever the cause, the Company’s Board of Directors,
executives and upper management will not make any disparaging statements about
the Executive or any statements designed to damage the reputation of the
Executive. Notwithstanding the foregoing, nothing in this Paragraph 7.10 shall
prohibit either party from making truthful statements when required by order of
a court or other governmental body having jurisdiction.

 

14



--------------------------------------------------------------------------------

7.11. Section 409A Compliance. The Company and Executive intend that any amounts
or benefits payable or provided under this Employment Agreement comply with the
provisions of Section 409A of the Internal Revenue Code and the Treasury
Regulations relating thereto so as not to subject Executive to the payment of
the tax, interest and any tax penalty which may be imposed under Section 409A.
The provisions of this Employment Agreement shall be interpreted in a manner
consistent with such intent. In furtherance thereof, to the extent that any
provision hereof would otherwise result in Executive being subject to payment of
tax, interest and tax penalty under Section 409A, the Company and Executive
agree to amend this Agreement in a manner that brings this Agreement into
compliance with Section 409A and preserve to the maximum extent possible the
economic value of the relevant payment or benefit under this Employment
Agreement to Executive.

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

    SANDERSON FARMS, INC.

/s/ D. Michael Cockrell

    By:  

/s/ Joe F. Sanderson, Jr.

D. Michael Cockrell     Name:   Joe F. Sanderson, Jr.     Title:   Chairman of
the Board and Chief Executive Officer     By:  

/s/ Phil K. Livingston

    Name:   Phil K. Livingston     Title:   Chairman, Compensation Committee of
the Board of Directors

 

15



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

 

1. General Release. In consideration of the payments and benefits to be made
under the Employment Agreement, dated as of November 1, 2015, to which Sanderson
Farms, Inc. (the “Company”) and D. Michael Cockrell (the “Executive”) are
parties (the “Employment Agreement”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and affiliates (the “Company Affiliated Group”),
their present and former officers, directors, executives, agents, shareholders,
attorneys, employees and employee benefits plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known,
unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party (an “Action”) arising out of
or in connection with the Executive’s service as an employee, officer and/or
director to any member of the Company Affiliated Group (or the predecessors
thereof), including (i) the termination of such service in any such capacity,
(ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning harassment,
discrimination, retaliation and other unlawful or unfair labor and employment
practices), any and all Actions based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), and any and all Actions arising under the civil rights
laws of any federal, state or local jurisdiction, including, without limitation,
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act and the Age Discrimination in Employment Act
(“ADEA”), excepting only:

(a) rights of the Executive under this Waiver and Release of Claims and the
Employment Agreement, including, but not limited to, the Executive’s rights to
payments under Section 3 of the Employment Agreement;

(b) rights of the Executive relating to equity and equity compensatory awards,
of Holdings and/or the Company held by the Executive as of his date of
termination;

(c) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law and the Employment Agreement;

 

16



--------------------------------------------------------------------------------

(d) rights to indemnification the Executive may have under the by-laws or
certificate of incorporation of the Company;

(e) claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group; and

(f) claims for the reimbursement of un-reimbursed business expenses incurred
prior to the date of termination pursuant to applicable Company policy.

 

2. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Executive also acknowledges and
agrees that he has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.

 

3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, costs and attorney’s fees and expenses.

 

4. Specific Waiver. The Executive specifically acknowledges that his acceptance
of the terms of this Waiver and Release of Claims is, among other things, a
specific waiver of any and all Actions under Title VII, ADEA, ADA and any state
or local law or regulation in respect of discrimination of any kind; provided,
however, that nothing herein shall be deemed, nor does anything herein purport,
to be a waiver of any right or Action which by law the Executive is not
permitted to waive.

 

5. Voluntariness. The Executive acknowledges and agrees that he is relying
solely upon his own judgment; that the Executive is over eighteen years of age
and is legally competent to sign this Waiver and Release of Claims; that the
Executive is signing this Waiver and Release of Claims of his own free will;
that the Executive has read and understood the Waiver and Release of Claims
before signing it; and that the Executive is signing this Waiver and Release of
Claims in exchange for consideration that he believes is satisfactory and
adequate. The Executive also acknowledges and agrees that he has been informed
of the right to consult with legal counsel and has been encouraged to do so.

 

6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.

 

17



--------------------------------------------------------------------------------

7. Acceptance and Revocability. The Executive acknowledges that he has been
given a period of 21 days within which to consider this Waiver and Release of
Claims, unless applicable law requires a longer period, in which case the
Executive shall be advised of such longer period and such longer period shall
apply. The Executive may accept this Waiver and Release of Claims at any time
within this period of time by signing the Waiver and Release of Claims and
returning it to the Company. This Waiver and Release of Claims becomes effective
and enforceable on the eighth calendar day following the date of execution by
Executive (“Effective Date”). The Executive may revoke his acceptance of this
Waiver and Release of Claims at any time within seven calendar days after
signing by sending written notice to the Company. Such notice must be received
by the Company within the seven calendar day period in order to be effective
and, if so received, would void this Waiver and Release of Claims for all
purposes. This Waiver and Release of Claims does not waive rights or claims
under the ADEA that may arise after the Effective Date. The Executive
acknowledges that the rights and claims waived in this Waiver and Release of
Claims are in exchange for consideration over and above anything to which
Executive is already entitled.

 

8. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the state of Mississippi without
giving effect to the conflicts of law principles thereof.

 

 

D. Michael Cockrell

 

18



--------------------------------------------------------------------------------

APPENDIX “A”

 

Acadia    Allen    Ascension    Assumption Avoyelles    Beauregard    Bienville
   Bossier Caddo    Calcasieu    Caldwell    Cameron Catahoula    Claiborne   
Concordia    De Soto East Baton Rouge    East Carroll    East Feliciana   
Evangeline Franklin    Grant    Iberia    Iberville Jackson    Jefferson   
Jefferson Davis    Lafayette Lafourche    La Salle    Lincoln    Livingston
Madison    Morehouse    Natchitoches    Orleans Ouachita    Plaquemines   
Pointe Coupee    Rapides Red River    Richland    Sabine    St. Bernard St.
Charles    St. Helena    St. James    St. John the Baptist    St. Landry    St.
Martin    St. Mary St. Tammany    Tangipahoa    Tensas    Terrebonne Union   
Vermilion    Vernon    Washington Webster    West Baton Rouge    West Carroll   
West Feliciana Winn         

 

19